Citation Nr: 0812354	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO. 03-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for low back disability, 
variously claimed as the result of low back strain and/or a 
back injury in service.

2. Entitlement to service connection for neck disability, 
claimed as the result of a back injury in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to September 
1966.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2006 and July 2007. Each time, it 
was remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., for further development. Following 
the requested development, the AMC confirmed and continued 
its denial of entitlement to service connection for back 
disability and for neck disability. Thereafter, the case was 
returned to the Board for further appellate action.

After reviewing the record, the Board finds that still 
additional development is warranted prior to final appellate 
consideration. Accordingly, the appeal is REMANDED to the RO 
via the AMC. VA will notify the veteran if further action is 
required on his part.


REMAND

The veteran contends that his current back and neck 
disabilities are the result of injuries in service. 

The report of the veteran's April 1965 service entrance 
examination is negative for any complaints or clinical 
findings of back or neck disability. 

During service in November 1965, the veteran sustained a 
contusion on his right buttock when he fell down a flight of 
steps. His treatment included 16 days of hospitalization.

During his August 1966 service separation examination, the 
veteran responded in the affirmative, when asked if he then 
had, or had ever had recurrent back pain. Although the 
physical examination was negative, it was noted that in 1965, 
he had been hospitalized approximately 30 days for the 
treatment of low back strain. 

In support of his claims for service connection for back and 
neck disability, the veteran has submitted an October 2000 
statement from J. J. B., D.C. indicating that while he was 
employed by Chiropractic One Incorporated in 1995 and 1996, 
he had treated the veteran for a chronic spinal condition. 
Dr. B. reported that he had not been permitted to remove the 
veteran's records and that Chiropractic One indicated that 
they may have been moved to storage. Dr. B.'s clinical 
records have not been requested for association with the 
claims file.

The veteran has also submitted a December 2001 statement from 
C. B. D., D.C. Dr. D. opined that the veteran had low back 
pain which was the result of a fall down a flight of stairs 
in service. Dr. D. noted that he had been treating the 
veteran for five years. However, he only submitted medical 
records reflecting the veteran's treatment from February to 
May 2000.

Records obtained through the Tampa VA Medical Center show 
that the veteran was treated in May 2000 for low back pain 
with radiculopathy. It was noted that he had fallen on his 
back in service in 1965 and that he had been involved in a 
motor vehicle accident in 1990. The report of that motor 
vehicle accident and associated treatment records, if any, 
have not been requested for association with the claims 
folder.

In December 2005, an Administrative Law Judge with the Social 
Security Administration notified the veteran that he had been 
granted Social Security benefits, due in part, to herniation 
of a lumbar disc. The Administrative Law Judge found that the 
veteran had been disabled since May 2004; however, the 
records supporting the grant of Social Security benefits have 
not been associated with the claims folder.

In November 2006, the veteran underwent an orthopedic 
examination by VA. The veteran's representative stated, 
essentially, that the examiner was a Physician's Assistant 
who was not qualified to perform the examination. 
Accordingly, the Board remanded the case, so that the 
physician who had initiated the examination could review the 
examination report. 

In September 2007, the VA examination report was reviewed. 
However, the veteran's representative noted that the reviewer 
did not examine the veteran and was an internist who 
specialized in pulmonary medicine. Therefore, he requested 
that VA give greater weight to the opinion of C. B. D., D.C. 
who had treated the veteran for five years and was better 
qualified by his specialty to assess back disorders.

On December 12, 2007, the AMC confirmed and continued the 
denials of service connection for back disability and neck 
disability. The AMC issued the veteran a Supplemental 
Statement of the Case and gave him 60 days to comment. 

On December 27, 2007, the RO received a request from the 
veteran that it obtain the records of Dr. F. E., who had 
reportedly treated the veteran for a low back disorder from 
1975 to 1984. The RO forwarded that request to the Board, 
where it was received in March 2008. To date, Dr. E.'s 
records have not been requested for association with the 
claims folder.

Inasmuch as there may be outstanding relevant evidence in 
this case, additional development of the record is warranted, 
prior to further consideration by the Board. Accordingly, the 
case is REMANDED for the following actions:

1. Request that the veteran provide the 
address of Chiropractic One Incorporated, 
where he was treated in 1995 and 1996. 
Then, request those records directly from 
Capital One Incorporated. Such records 
should include, but are not limited to, 
discharge summaries, consultation reports, 
X-ray reports, laboratory studies, daily 
clinical records, doctor's notes, nurse's 
notes, and prescription records. Also 
request that the veteran provide any such 
records he may have in his possession. 

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder. 

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159(e) (2007).

2. Request records reflecting the 
veteran's treatment by C. B. D., D.C., 
including, but not limited to, those from 
the time of the time of the veteran's 
initial visit through February 2000. Such 
records must be requested directly from 
Dr. D. and should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records. Also request 
that the veteran provide any such records 
he may have in his possession. 

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder. 

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159(e) (2007).

3. Request that the veteran provide the 
date and location of his 1990 motor 
vehicle accident, as well as the identity 
of the investigating police agency. Also 
request that the veteran provide the name 
and address of any health care 
practitioners who treated him/medical 
facilities where he received treatment for 
injuries sustained in that accident. 

Then, request the accident report from the 
investigating police agency. Also request 
records of the veteran's treatment for 
injuries sustained in that accident. The 
treatment records should be requested 
directly from the health care practitioner 
who treated the veteran and from the 
medical facility where he was treated. 

Such records should include, but are not 
limited to, ambulance reports, discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, daily 
clinical records, doctor's notes, nurse's 
notes, and prescription records. Also 
request that the veteran provide any such 
records he may have in his possession. 

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder. 

If the records are held by or through an 
agency of the Federal government, efforts 
to obtain such records must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are unavailable 
and are held by or through an agency not 
affiliated with the Federal government, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159(e) (2007).

4. Request the records from the Social 
Security Administration associated with the 
veteran's award of Social Security 
benefits. Such records should include, but 
are not limited to, a copy of the original 
award letter, as well as the medical 
records associated with that award. Also 
request that the veteran provide any such 
records he may have in his possession. 

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder. 

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

5. Request records reflecting the 
veteran's treatment by Dr. F. E. from 1977 
to 1984. Such records must be requested 
directly from Dr. E. and should include, 
but are not limited to, discharge 
summaries, consultation reports, X-ray 
reports, laboratory studies, daily 
clinical records, doctor's notes, nurse's 
notes, and prescription records. Also 
request that the veteran provide any such 
records he may have in his possession. 

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder. 

If the requested records are unavailable, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 
2007); 38 C.F.R. § 3.159(e) (2007).

6. When the actions in paragraphs 1, 2, 3, 
4, and 5 have been completed, schedule the 
veteran for an examination by an orthopedic 
specialist to determine the nature, 
etiology, and extent of any back and/or 
neck disability found to be present. All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled. 

If back disability and/or neck disability 
is diagnosed, the examiner must identify 
and explain the elements supporting each 
diagnosis. 

The claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examiner must acknowledge receipt 
and review of these materials in any report 
generated as a result of this remand. 

The examiner must respond to the inquiry as 
to whether or not any back and/or neck 
disability was caused or aggravated by the 
November 1965 fall down a flight of stairs 
in service. The examiner must state the 
medical basis or bases for this opinion. If 
the examiner is unable to so state without 
resort to speculation, he or she should so 
state. 

7. When the actions in paragraphs 1, 2, 3, 
4, 5, and 6 have been completed, undertake 
any other indicated development, if deemed 
by the RO/AMC to be appropriate under the 
law. Then readjudicate the issues of 
entitlement to service connection for back 
disability and neck disability. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


